MEMORANDUM **
Todd Ray Burnside appeals from the district court’s judgment revoking supervised release and imposing a 24-month term of imprisonment. We review de novo the district court’s exercise of jurisdiction, United States v. Ortuño-Higareda, 450 F.3d 406, 409 (9th Cir.2006), and we affirm.
Burnside contends that the district court lacked jurisdiction to revoke his supervised release, because the operative petition alleging the violations at issue was filed after his term of supervised release expired. This contention is unavailing. See 18 U.S.C. § 3624(e) (providing that a term of supervised release does not run while the person is imprisoned in connection with a separate offense unless period of imprisonment is less than 30 days). Before the expiration of his term of supervised release, Burnside began serving a term of imprisonment in Washington state, and he has been continuously serving that sentence ever since. This is so despite his appearance for a federal prosecution on a detainer, during which time the Interstate Agreement on Detainers mandates that time served on his Washington sentence shall continue to run. See 18 U.S.CApp. § 2, art. V, § (f). Accordingly, the term of supervised release had not expired at the time of the petition, and the district court’s exercise of jurisdiction was proper.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.